Mr. Justice Carter delivered the opinion of the court: We shall consider first the contention of plaintiff in error that the verdict was against the weight of the evidence and was not sufficient to prove the defendant guilty beyond a reasonable doubt. We might agree with counsel that the presence of blood on the left leg of Synon’s trousers, near the shoe, and on the shoe as well, when he was arrested in the afternoon of the day of the murder, was reasonably explained by the act of Synon in removing, in the afternoon, the body of his wife from the closet where it had been placed in the morning, under the excelsior, to a place on the kitchen floor near the door, — which removal we think the evidence proved. The blood was not fully dry, and it does not seem unreasonable that it came to be there by contact with the remains half an hour or more before. The back of his left hand was also bloody, and any inference that might be drawn that Synon got this blood upon his hand, trousers and shoe in killing his wife, would have to be consistent with the theory that he carried these evidences of his crime upon the public streets and into a public house, where he mingled freely with a score or more of his fellow-men for the greater part of the day before he returned to the scene of his bloody crime. Many of these men testified and answered that they noticed nothing unusual about his clothing, his appearance or manner that day while he was at the House of David, while it was proved on behalf of the People that the blood on his trousers and shoe was quite prominent in color when it was observed by the police officers in the afternoon. It may well be said, however, that the case as made by the People does not rest to any considerable extent on this evidence. We shall not recite, in this connection, the facts contained in the record tending to prove the guilt of the accused. The substance of the material parts of the evidence is contained in the statement of the case preceding this opinion. The evidence for the defense principally relied on is that which tended to prove an alibi — that Synon was at another place at the time of the murder, and could not, therefore, have killed his wife. In view of the evidence for the People this evidence was chiefly important in its relation to two periods of time of the day of the murder,— that is, the early part of the forenoon after eight o’clock, and the afternoon from about three o’clock to half-past four. The former period covered the time of the murder, and the latter the time after the boy returned home from school and found the kitchen door open, the blood on the floor covered with paper, and saw from the front some one inside rubbing the frost from the window. If this boy’s testimony was true, some person was then in the house; or if true in part, some one had been there since the noon hour, when he found the door locked and saw through the window the blood on the floor. It is contended on the part of the People that Synon had returned home unseen by any one and entered the house, covered the blood with newspapers, and on hearing his boy come in had secreted himself, and when his son went out had rubbed the frost from the front window that he might observe his movements until he was out of sight, and that then he, Synon, left the house and afterwards returned in such a way that the boy would note his coming then for the first time. Whether such an inference ¡ could be safely indulged depends upon all of the evidence bearing upon the question, including, of course, the testimony of the witnesses who testified that they saw him at the House of David during that time, — some as late as half-past three, and one who testified that Synon left there at ten minutes to four. As to the period in the morning- there was testimony of different witnesses that he was at the House of David during all of the forenoon after twenty-five minutes past eight o’clock. The jury saw and heard all of the witnesses testify, and the weight to be given to the testimony of each was peculiarly a question for them, and in the face of the strong" incriminating evidence adduced we are unable to say that the verdict was against the evidence or the weight of it. It is a matter of common observation that the most reliable witnesses may easily be mistaken as to a question of time. Clearly, however, the gravity of the case and the circumstantial and conflicting character of the evidence were such as to require of the court great care and caution in conducting the trial. It is assigned for error that the court made improper remarks to plaintiff in error, and in the presence of the jury, while he was testifying as a witness in his own behalf, and thereby prejudiced him and his defense beforé the jury, and refused to admit proper evidence in his behalf. To support these assignments of error reference is made to the record, which shows, in substance, the following: Plaintiff in error testifying: “My little lad had been down to the back of the yard, crying". He (a neighbor) says, ‘Come up, Mike,’ and he said, T will— “Mr. Smith: I object. “The court: It is not competent; just omit that. “The witness: Omit that, your honor? “The court: You do what I say; don’t go telling what happened in your absence. “Mr. Knight: Did you kill this woman, Mike? “Witness: Me kill her? “The court: Answer the question. “Witness: God forbid I would kill her. * * * “Mr. Knight: This man Tom Smith, who was he? Do you know? “Mr. Smith: I object. “The court: I don’t see how that is important. “Witness: Do you want me to tell as much as I know? “Mr. Knight: It was brought out by the State that a man by the name of Smith boarded there. I want to know who he was. “The court: I don’t care who he was. (Record shows exception to the ruling of the court.) “Mr. Knight: Do you know this man, Tom Smith, was a penitentiary convict or not? “The court: That you need not answer. (Record shows exception.) As I said a little while ago, we are trying this man. I don’t think you will try Tom Smith here. While the suggestion has been made, a good many times that we try everybody, almost, except the man on trial, I always thought that we would try the man who is indicted. “Mr. Knight: Sometimes a man’s defense is to attack, your honor. “The court: If this story is true, that he was not there and don’t know anything about it, I don’t think he is in a position to throw his defense on Smith to any extent. “Mr. Knight: He may know who Tom Smith was. “The court: Yes, he may know who John Jones was, and so all along the line.” Again, when plaintiff in error, as a witness, was being cross-examined, the record shows the following: “Mr. Smith: Why didn’t you let her live? “Witness: 1 didn’t kill her, sir. It is pretty hard for you to tell me that. Your honor, why should this "man ask me that question ? — a broken-hearted, poor, lonesome, destitute man ? I can tell you I am a poor, unfortunate man. I was never in court in my life before. Never in my life before was I beside the judge’s bench. * * * I lived in Cleveland, Ohio, ten years. I did not have to leave Cleveland. No, sir; why should I have to leave it? “The court: Synon, you would get along better if you would just answer the questions put to you and let the lawyers make the orations. “Mr. Smith: You didn’t have to leave Cleveland? “Witness: Why? “Mr. Smith: That is what I want you to tell the jury-i “Witness: No. Will your honor excuse me and allow me to answer this gentleman? “The court: You sit down and answer the questions. “Witness: I can’t answer direct. “The court: Sit down and answer the questions. We have had enough of this. “Witness: Excuse me, your honor. “The court: Now behave yourself. It is the province of the witness to answer questions. Do you hear what I say? “Witness: Yes, your honor. I left Cleveland because I got a job here at more money.” Later, while plaintiff in error was testifying, the court said to him, “I think you had better answer the questions and leave the argument to your counsel.” While the record shows there was a disposition on the part of plaintiff in error, while testifying as a witness, to argue his cause and to make unnecessary excuses because of his ignorance, still we cannot avoid the conclusion that the language of the presiding judge, and his bearing toward the plaintiff in error as it is indicated by such language, were unnecessarily harsh, and injurious and prejudicial to plaintiff in error and to his defense before the jury. True, plaintiff .in error was a witness and subject to the rules applicable to other witnesses; but he was something more, — he was himself on trial for a capital crime, and was entitled, as in other criminal prosecutions, to the presumption of innocence until his guilt was proved in the manner provided by law, and to have his testimony go to the jury without unfavorable comments by the court. Any apparent disfavor exhibited toward him by the court, in the presence of the jury, would have a much more prejudicial effect in their minds on his defense than it would have if shown to any other witness. As said in Conkhite v. Dickerson, 51 Mich. 277: “Jurors are very vigilant in scrutinizing all that is said by the trial judge in the progress of a cause before them, and great care should be observed that nothing is said which can be construed to the prejudice of either party.” And in Wheeler v. Wallace, 53 Mich. 355, it was said: “It is possible for a judge, however correct his motives, to be unconsciously so disturbed by circumstances that should not affect him, as to do and say, in the excitement of a trial, something the effect of which he would not at the time realize, and thereby accomplish a mischief not designed.” (See, also, 1 Thompson on Trials, 209.) And so, it seems to us, it was in this case. The jury might well have inferred from the language of the learned judge who sat in the trial of the case, that his opinion was that the plaintiff in error was making orations and arguments instead of giving testimony, and was also misbehaving himself as a witness; that he was recalcitrant, and showed a disposition to willfully disobey or disregard the directions or admonitions of the court. Such an impression conveyed to the jury by the presiding judge could not be otherwise than greatly prejudicial to the defendant and to his defense. Nor have we been able to find in the record any language or conduct of plaintiff in error, while testifying as a witness, that justified such harsh treatment at the hands of the court. Doubtless few men, whether innocent or guilty, ignorant or learned, could testify as witnesses under such trying circumstances without being led at times into matters more of argument than of evidence, and if care and caution are to be observed in drawing inferences from such fault unfavorable to the accused, much more care and caution should be observed by the trial judge to avoid imparting such inferences so drawn by him, to the jury. We can not regard the matter complained of as a mere necessary incident of the exercise, with firmness, of the judicial authority in conducting the trial in an orderly manner. Such proper exercise of authority has always been approved by this court. Knowing the necessity of orderly proceedings in trial courts, courts of review are reluctant to interfere even where excessive severity is shown; but where the rights of parties are prejudiced and the question is properly raised, it is entitled to as full and fair consideration as any other. It will be noticed, also, that the court clearly intimated to the jury — in fact practically so said — that the defendant’s story as testified to by him, if true, was inconsistent with the knowledge of any fact on his part which might tend to prove that Tom Smith, and not he, committed the crime. In this the learned judge was manifestly incorrect. But even if correct, still, in stating such a deduction of fact to the jury he was invading the province of the jury, which body was the only trier of the facts. We cannot avoid the conclusion that the acts of the court complained of were well calculated to have great and prejudicial influence with the jury against plaintiff in error in making his defense. It might be that in some cases the court could see that no harm could have resulted, but not so in this case; and we believe it to be the duty of this court not only to express its disapproval of the practice indulged in, but to send this case back for another trial, even had no oth.er error been committed. But we are also of the opinion that the court erred in refusing to allow the witness to answer the questions referring to Tom Smith. If it were not permissible to prove, and as attempted, that Tom Smith was an ex-convict, it was certainly competent to prove that he was then boarding in the family; to prove his relations to the family; his opportunities to know whether the deceased had or carried money about her person, — in short, to prove any fact or circumstance which would have tended to show that another, whether Tom Smith or any other person than the defendant, committed the crime. It had been proved on behalf of the People that Tom Smith lived in the family, was there at breakfast the morning of the murder and left the house at seven o’clock, but nothing more was shown concerning him. We are unable .to see upon what principle all further inquiry relative to him was denied to plaintiff in error. Besides, plaintiff in error was not required by law to confine himself, in adducing his evidence, to matters inquired about on behalf of the People. He was making his defense, and was entitled to bring into the evidence for the first time any fact having a legal tendency to establish his innocence. Tom Smith was not called as a witness, and it appeared by affidavit in support of a motion for a new trial that he had disappeared shortly after the murder. It also appeared by affidavits filed in support of said motion that John J. Ryan, shown to be a reputable citizen, passed Synon’s house, going south on Green street, about 8:15 o’clock on the morning of the murder and saw a man go into the front door of Synon’s house; that the man was not Synon, whom he knew, but a younger man, and that he noticed him more particularly because he had to step back on the top step to allow the door to open outward; that the man went in, the door was closed, and he (Ryan) saw no one come out. The affiant, Ryan, also stated that he did not know the fact mentioned was > of any importance and did not communicate it to any one until after the trial, but that it was true and that he would so testify. It appeared by affidavit that plaintiff in error ascertained for the first time after the conviction that Ryan knew of such fact. Affidavits stating other newly discovered facts were filed which we shall not further notice, but we are of the opinion that the showing made was sufficient to entitle the defendant below to a new trial, and that it should have been granted. , For the errors pointed out the judgment is reversed and the cause remanded. Reversed and remanded.